Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 1 of 8 PageID #: 5958




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


    JOE ANDREW SALAZAR,

       Plaintiff,

       v.                                               Civil Action No. 2:20-cv-00004-JRG

    AT&T MOBILITY LLC,                                  JURY TRIAL DEMANDED
    SPRINT/UNITED MANAGEMENT
    COMPANY, T-MOBILE USA, INC.,
    AND CELLCO PARTNERSHIP D/B/A
    VERIZON WIRELESS,

       Defendants.


            PLAINTIFF JOE ANDREW SALAZAR’S ANSWER TO DEFENDANTS’
                               COUNTERCLAIMS

        Plaintiff/Counterclaim-Defendant Joe Andrew Salazar (“Salazar”) files this Answer to

Defendants AT&T Mobility LLC (“AT&T”), Sprint/United Management Company (“Sprint”), T-

Mobile USA, Inc. (“T-Mobile”), and Cellco Partnership d/b/a Verizon Wireless (“Verizon

Wireless”) (collectively, “Counterclaimants”)’s Answer and Counterclaims to Plaintiff’s First

Amended Complaint (Dkt. No. 223) and in response to Counterclaimants’ Counterclaims shows

as follows:

                                     COUNTERCLAIMS 1




1
  The headings and titles repeated herein are taken from Counterclaimants’ counterclaim pleading
and are included in Salazar’s answer to those counterclaims for purposes of clarity only. To the
extent any allegations are separately made by Counterclaimants in those headings or titles, those
allegations, including any characterizations contained or implied in any of those headings or titles
in the Counterclaims, are denied.
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 2 of 8 PageID #: 5959




       51.     In response to the allegations contained in paragraph 51 of the Counterclaims,

Salazar says that no response to this averment is required. To the extent a response is required,

the allegations of paragraph 51 are denied.

       52.     In response to the allegations contained in paragraph 52 of the Counterclaims,

Salazar says that no response to this averment is required. To the extent a response is required,

the allegations of paragraph 52 are denied.

                                              PARTIES

       53.     With respect to paragraph 53 of the Counterclaims, Salazar is without sufficient

information to admit the same and therefore denies the allegations therein.

       54.     With respect to paragraph 54 of the Counterclaims, Salazar is without sufficient

information to admit the same and therefore denies the allegations therein.

       55.     With respect to paragraph 55 of the Counterclaims, Salazar is without sufficient

information to admit the same and therefore denies the allegations therein.

       56.     With respect to paragraph 56 of the Counterclaims, Salazar is without sufficient

information to admit the same and therefore denies the allegations therein.

       57.     Admitted.

                                JURISDICTION AND VENUE

       58.     Admitted.

       59.     The allegations contained in paragraph 59 of the Counterclaims state legal

conclusions to which no response is required. To the extent a response is required, Salazar denies

the allegations contained in paragraph 59.




                                                 2
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 3 of 8 PageID #: 5960




       60.      The allegations contained in paragraph 60 of the Counterclaims state legal

conclusions to which no response is required. To the extent a response is required, Salazar denies

the allegations contained in paragraph 60.

       61.      Admitted that there is personal jurisdiction in this district. The rest of paragraph

61 is denied.

       62.      Admitted that venue in this district is proper. The rest of paragraph 62 is denied.

       63.      The allegations contained in paragraph 63 of the Counterclaims state legal

conclusions to which no response is required. To the extent a response is required, Salazar denies

the allegations contained in paragraph 63.

                                              COUNT 1

         (Declaratory Judgment of Non-Infringement of U.S Patent No. 5,802,467)

       64.      In response to the allegations contained in paragraph 64 of the Counterclaims,

Salazar says that no response to this averment is required. To the extent a response is required,

the allegations of paragraph 64 are denied.

       65.      Admitted that Salazar filed suit against Counterclaimants, alleging in his Complaint

that Counterclaimants infringed and infringe the ‘467 patent. The rest of paragraph 65 is denied.

       66.      Denied.

       67.      The allegations contained in paragraph 67 of the Counterclaims state legal

conclusions to which no response is required. To the extent a response is required, Salazar denies

the allegations contained in paragraph 67.

       68.      Denied.

                                              COUNT 2

                (Declaratory Judgment of Invalidity of U.S Patent No. 5,802,467)




                                                 3
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 4 of 8 PageID #: 5961




       69.     In response to the allegations contained in paragraph 69 of the Counterclaims,

Salazar says that no response to this averment is required. To the extent a response is required,

the allegations of paragraph 69 are denied.

       70.     Admitted that Salazar filed suit against Counterclaimants, alleging in his Complaint

that Counterclaimants infringed and infringe the ‘467 patent. The rest of paragraph 70 is denied.

       71.     Admitted that in his Complaint, Salazar alleges that the ‘467 patent is valid.

Admitted that Counterclaimants have denied this allegation and contend that the ‘467 patent and

the asserted claims are invalid. The remaining allegations contained in paragraph 71 of the

Counterclaims state legal conclusions to which no response is required. To the extent a response

is required, Salazar denies the allegations contained in paragraph 71.

       72.     Denied.

                                    PRAYER FOR RELIEF

       73.     In response to the allegations contained in the non-numbered section of the

Counterclaims titled “Prayer for Relief,” including subparts a. through e., wherein

Counterclaimants state the relief they seek by way of the Counterclaims, Salazar denies that

Counterclaimants are entitled to recover any relief whatsoever against Salazar in this action, either

as set forth in the “Prayer for Relief” section of the Counterclaims, including all subparts, or as

otherwise requested in the Counterclaims. To the extent that Counterclaimants’ request for relief

incorporates any other allegations set forth in the Counterclaims, Salazar repeats and expressly

incorporates its responses to those prior paragraphs and, except as expressly admitted in any

previous response, Salazar denies each and every factual allegation contained in the

Counterclaims.




                                                 4
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 5 of 8 PageID #: 5962




                                 DEMAND FOR JURY TRIAL

       74.     In response to the non-numbered paragraph of the Counterclaims titled “Demand

for Jury Trial,” Salazar states that Counterclaimants’ request for a jury trial does not require an

admission or denial. Salazar has also demanded a jury trial pursuant to Rule 38 of the Federal

Rules of Civil Procedure on all issues so triable. To the extent that any allegations are included in

Counterclaimants’ jury demand, Salazar denies these allegations.

                  SALAZAR’S AFFIRMATIVE AND OTHER DEFENSES

       75.     Further answering the allegations contained in Counterclaimants’ Complaint,

Salazar restates and incorporates his responses to all foregoing paragraphs as set forth above as

though fully set forth and repeated herein and, without assuming any burden that Salazar would

not otherwise have in defending against the claims for relief and defenses alleged by

Counterclaimants’ Complaint and without admitting or acknowledging that Salazar bears the

burden of pleading, the burden of coming forward with evidence or the ultimate burden of proof

on any issue that would otherwise rest on Counterclaimants, separately asserts the following

affirmative defenses, denials, pleas in bar, matters of avoidance or other defenses in reply:

       76.     Salazar states that the claims of the ‘467 Patent are not invalid.

       77.     Salazar states that Counterclaimants have infringed the claims of the ‘467 Patent,

and the HTC phones (at least the HTC One M7, HTC One M8, and HTC One M9) practice each

and every claim element of the claims asserted in Salazar’s complaint against Counterclaimants.

See Dkt. No. 3.

       78.     Salazar states that none of Innovative Intelcom Industries’ (1) Model Hughes

Remote, (2) 650D My One Remote, and (3) My1Remote products practices any claim of the ‘467

Patent, and Salazar’s claim for damages is not statutorily limited by 35 U.S.C. §§ 286 and/or 287.




                                                 5
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 6 of 8 PageID #: 5963




        79.     Salazar states that this is not an “exceptional” case within the meaning of 35

U.S.C. § 285.

        80.     Salazar states that Counterclaimants are estopped from raising any invalidity

arguments relating to the ‘467 Patent that were raised in Salazar v. HTC Corp., Civil Action No.

2:16-cv-1096-JRG.

        81.     Salazar states that each purported allegation asserted by Counterclaimants fails to

state a claim for relief upon which relief may be granted and/or fails to plead the allegations with

sufficient particularity.

        82.     Salazar states that Counterclaimants’ equitable claims are barred, in whole or in

part, by reason of unclean hands.

        83.     Salazar states that Counterclaimants’ claims are barred by waiver of procedural

claims not raised in a timely and proper manner.

                                  RESERVATION OF RIGHTS

        84.     In addition to the defenses set forth above, Salazar expressly reserves the right to

amend or supplement his Answer to Defendants’ Counterclaims in order to allege or assert any

additional defenses or affirmative defenses under Rule 8 of the Federal Rules of Civil Procedure

or the applicable substantive law, and to assert any other matters of defense, either at law or in

equity, that may now exist or that may become known or available in the future in the event that

further investigation indicates that such defenses would be appropriate to assert; or to delete or

withdraw any previously asserted defenses or affirmative defenses as may become necessary

during the course of the litigation.




                                                 6
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 7 of 8 PageID #: 5964




                                     PRAYER FOR RELIEF

       WHEREFORE, Salazar respectfully demands judgment against Counterclaimants

dismissing the Counterclaims in their entirety and for such other relief, not inconsistent herewith,

as may be just, equitable, proper, together with the costs and attorneys’ fees of this action.

Dated: June 21, 2021                                  /s/ Dariush Keyhani
                                                      Dariush Keyhani
                                                      District of Columbia Bar No. 1031500
                                                      Frances H. Stephenson
                                                      New York registration No. 5206495
                                                      Keyhani LLC
                                                      1050 30th Street NW
                                                      Washington, DC 20007
                                                      T. 202.748.8950
                                                      F. 202.318.8958
                                                      dkeyhani@keyhanillc.cm
                                                       fstephenson@keyhanillc.com

                                                       Kelly Tidwell
                                                       TX Bar No. 20020580
                                                       kbt@texarkanalaw.com
                                                       Geoffrey Culbertson
                                                       TX Bar No. 24045732
                                                       gpc@texarkanalaw.com
                                                       PATTON, TIDWELL & CULBERTSON, LLP
                                                       2800 Texas Boulevard
                                                       Texarkana, Texas 75503
                                                       Telephone: 903-792-7080
                                                       Telecopier: 903-792-8233
                                                       Attorneys for Plaintiff




                                                  7
Case 2:20-cv-00004-JRG Document 224 Filed 06/21/21 Page 8 of 8 PageID #: 5965




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 21st day of June, 2021.


                                            /s/Geoffrey Culbertson
                                            Geoffrey Culbertson




                                               8
